                                                             USDC-SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
                                                             DOC#:
                                                             DATE FILED: ;)     />1
                                                                             j)--o.
 DAVID J. DESOUSA and JOCIANE
 DESOUSA,

                             Plaintiffs,
                                                              No.    19-CV-5255 (RA)
                        V.
                                                                       ORDER
 FRANKLIN GONZALEZ, INTEGRAL
 CONTRACTING INC., and CENTRAL
 INTERIORS INC.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       For the reasons discussed at today's conference, Plaintiffs' motion for default judgment against

Defendant Franklin Gonzalez is granted. By separate order, the Court will refer this action to

Magistrate Judge Cott for settlement discussions. The remaining discovery deadlines set forth in Dkt.

48, and the post-discovery conference scheduled for April 3, 2020, are hereby adjourned sine die.

Within one week of the settlement conference, the parties shall jointly file a letter updating the Court

as to the status of the case and, if settlement discussions were unsuccessful, proposing new discovery

deadlines.

       The Clerk of Court is respectfully directed to terminate the motion pending at Dkt. 53 and mail

a copy of this Order to Defendant Gonzalez.

SO ORDERED.

 Dated:         February 27, 2020
                New York, New York
                                                               1l   h------
                                                       Ronnie At?'ams
                                                       United States District Judge
